Citation Nr: 1723159	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO. 13-35 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Hoover, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1978 to September 1984.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in July 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

A Notice of Disagreement was received in January 2013.  In December 2013, a Statement of the Case was issued, and, in December of that year, the Veteran filed his substantive appeal (via a VA Form 9).

In June 2015, the Board previously reopened the Veteran's claim on appeal and remanded the claim for additional development.  The case now returns for further appellate review.     

In the June 2015 remand, the Board broadened the Veteran's claim which was solely for PTSD to entitlement to service connection for a psychiatric disorder to include post-traumatic stress disorder (PTSD), in order to encompass the Veteran's multiple psychological diagnoses.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Therefore, any future consideration of the Veteran's claim should take into account the existence of the electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran does not have a current credible diagnosis of posttraumatic stress disorder (PTSD).

2.  The record does not include credible supporting evidence to verify the occurrence of the Veteran's claimed in-service stressors.  

3.  The Veteran's claimed psychiatric disorder to include PTSD is not etiologically related to the Veteran's active service nor was a psychosis shown to be present within one year of separation. 


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder have not been met.  38 U.S.C.A §§ 1112, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304(f), 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I. VA'S DUTY TO NOTIFY AND ASSIST

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).
Specifically, the Board finds that VA has satisfied its duty to notify under the Veterans Claims Assistance Act (VCAA) by way of a November 2011 letter which was sent prior to the initial unfavorable decision in July 2012.  Such letter advised the Veteran of the evidence and information necessary to substantiate his claim.  Furthermore, the Veteran was informed of his and VA's respective responsibilities in obtaining such evidence and information.  The letter also informed the Veteran of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA also has a duty to assist the claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of service treatment records and pertinent post-service treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A  (West 2014); 38 C.F.R. § 3.159 (2016).  VA must make reasonable efforts to assist a claimant in obtaining evidence, unless no reasonable possibility exists that such assistance will aid in substantiating the claim. 38 U.S.C.A. §§ 5103A (a)(1) and (2) (West 2014).

The record reflects that VA has made efforts to assist the Veteran in the development of his claim for service connection.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the relevant information and evidence that have been associated with the claims file include VA medical records, private treatment records, VA examination reports, and Social Security records.  The Board is cognizant that efforts by the RO to obtain VA treatment records dated from 1978 to 1996 failed after three attempts; the VAMC never responded.  The Board, however, finds that such efforts were unwarranted.  After having previously indicated that treatment at the Dallas VAMC for a psychiatric disorder began in 2003 (see August 2003 VA Form 21-526), the Veteran for the first time claimed in June 2015 that he received treatment at the Dallas VAMC from September 1978 to the present.  As noted by the RO, in rare instances were active duty personnel treated at VA medical facilities while on active duty.  The currently asserted purported time frame of treatment is inconsistent with VA treatment records which document when the Veteran's contacts with the VAMC concerning psychiatric difficulties began.  Thus, the relevant VA treatment records are of record.  Therefore, the Board finds no duty to assist error.

The Veteran was afforded a VA examination regarding his psychiatric disorders in May 2016.  The Board finds this examination report to be adequate.  The examiner reviewed the Veteran's claims file, interviewed the Veteran, was informed of and documented the relevant facts regarding the Veteran's medical history and current status, and conducted a psychological evaluation.  The opinion shows that the examiner considered all relevant evidence of record, including the Veteran's statements.  The Board finds that the VA examination report describes the Veteran's psychiatric status in sufficient detail so that the Board's evaluation is an informed determination.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

As noted in the Introduction, this case was previously remanded in June 2015 in order to obtain a psychiatric examination to determine the nature and etiology of the Veteran's psychiatric disorder.  The remand directives stated that the examiner should address whether or not the Veteran met the criteria for PTSD at any time during the appeal and if the Veteran had any other diagnoses that may be related to service.  The remand directives further stated that "if and only if" the Veteran met the criteria for PTSD, that the RO should confirm the stressors identified by the Veteran.  

The Veteran was afforded a VA examination regarding his psychiatric disorder in May 2016.  The examiner reported that the Veteran did not have a diagnosis of PTSD, that the documented medical history appeared to be consistent with malingering, and that it would be speculative to attempt to provide any other diagnosis other than cocaine use disorder, as many symptoms of cocaine use disorder may mimic other diagnoses.  The Board finds that this opinion does not violate compliance with previous remand instructions or the duty to assist with an adequate examination, and that because the examiner stated that the Veteran does not have a current diagnosis of PTSD, the remand directives do not require further stressor verification.  

Following the completion of the VA examination, the case was readjudicated by the RO.  A Supplemental Statement of the Case was then provided for the Veteran in July 2016.  In light of the foregoing, the Board finds that there has been substantial compliance with its June 2015 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  

As discussed above, the Board has carefully considered VA's duties to notify and assist, and finds that they have been met.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

The Board finds that all necessary development has been accomplished and, therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  SERVICE CONNECTION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110 , 1131; 38 C.F.R. § 3.303 (a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).  Service connection requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Establishing service connection for PTSD generally requires:  (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2016); see Cohen v. Brown, 10 Vet. App. 128 (1997).  

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310 (a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See id.; Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability. See Allen v. Brown, 7 Vet. App. 439, 448  (1995).  In other words, service connection may be granted for a disability found to be proximately due to, or the result of, a service-connected disease or injury.  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303 (b).

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as psychosis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. §§ 3.307, 3.309(a). While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id. 

With respect to claims filed after October 31, 1990, an injury or disease incurred during active service will not be deemed to have been incurred in the line of duty if the injury or disease was a result of the person's own willful misconduct, including abuse of alcohol or drugs.  38 U.S.C.A. § 105 (West 2014); 38 C.F.R. §§ 3.1 (m), 3.301(c)(3)(d) (2016).  The isolated and infrequent use of drugs by itself will not be considered willful misconduct; however, the progressive and frequent use of drugs or alcohol to the point of addiction will be considered willful misconduct.  Where drugs are used to enjoy or experience their effects and the effects result proximately and immediately in disability or death, such disability or death will be considered the result of the person's willful misconduct.  38 C.F.R. § 3.301(c)(3). 
However, alcohol and drug-related disorders are recognized as disorders within the medical community.  See American Psychiatric Association Diagnostic and Statistical Manual of Mental Disorders (5th. Ed. 2013) (DSM-V). 

Moreover, while service connection for alcohol and drug abuse disabilities on a primary basis is barred, an alcohol and/or drug abuse disability arising as a direct result of a psychiatric condition may be service connected.  Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001) (interpreting 38 U.S.C.A. § 1110 ).  In Allen, overruling Barela v. West, 11 Vet. App. 280 (1998), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that veterans can recover for an alcohol or drug abuse disability secondary to a service-connected disability if they can adequately establish that their alcohol or drug abuse disability is secondary to or is caused by their primary service-connected disability. 

Compensation would only result where there is clear medical evidence establishing that the alcohol or drug abuse disability is indeed caused by a veteran's primary service-connected disability.  The Allen case primarily concerns situations where a veteran has a service-connected psychiatric disorder and is attempting to receive additional compensation, etc., for his alcohol and/or drug abuse on the premise that it is proximately due to or the result of his service-connected psychiatric disability.

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154 (a) (West 2014); 38 C.F.R. § 3.303 (a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical professional's opinion accounts such factors as its thoroughness and degree of detail, and whether there was review of the Veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Additional significant factors include whether the examining medical professional had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 
11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions because examiner failed to consider certain relevant information).  The United States Court of Appeals for Veterans' Claims (Court) has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107 ; 38 C.F.R. § 3.102 ; see also Gilbert, 1 Vet. App. 49 (1990).

FACTS

The Veteran claims that he suffers from PTSD due to in-service stressors.  The Veteran served in the Air Force during peacetime and performed non-combat duties as an aerospace ground equipment mechanic from October 1978 to September 1984.  He was discharged for drug abuse with an honorable discharge.  The Veteran's personnel records show that he was stationed at Spangdahlem Air Base in Germany in March of 1982 and that he transferred to Kwang-Ju Air Force Base in Korea on November 5, 1982 to October 1983.  Service treatment records are silent for any psychiatric diagnoses or treatment for psychiatric symptoms during service or upon discharge, other than the Veteran's documented use of marijuana.  There is no evidence of any psychoses with one year of the Veteran's discharge form service.  

The Veteran proffered varying accounts of the in-service occurrences which the Veteran asserts are related to his claimed psychiatric disorder.  In an August 2003 PTSD Questionnaire, the Veteran claimed that in June 1982, while on the flight line, there was an explosion and his friend, a Korean National named K.L., was killed.  In August 2003, VA Medical Center provider K.W.H. stated that the Veteran has "extreme guilt, nightmares, and startle responses" surrounding "the war" and "anxiety provoked by symbols or memories of wartime."  The VA provider subsequently diagnosed the Veteran with PTSD.  A mental health note from the same provider in November 2003 states that when asked about his stressor, the Veteran later reported to the same provider that he saw a mechanic killed while repairing a plane in Germany, and that the mechanic's head was crushed by a falling part, and that the Veteran reported that he later saw two people killed by a fuel tank explosion.  The Veteran's claim was denied by the RO in February 2004 based upon an inability to verify an in-service stressor.

The Veteran received another diagnosis of PTSD in May 2008 and later filed a new and material evidence claim based upon the diagnosis.  In October 2008, the Veteran claimed that he witnessed a fuel tank explosion on the flight line in March 1982 on Kwang-Ju Air Force Base in Korea via a PTSD Questionnaire.  He claimed he witnessed two people blow up, and that the incident was reported in the Stars and Stripes newspaper.  A November 2008 PTSD Stressor Worksheet shows the RO searched for the Stars and Stripes article but no evidence was found.  In a January 2009 Formal Finding of a lack of information required to verify stressors in connection with the PTSD claim, the RO JSRRC Coordinator recognized that the Veteran's personnel records showed that the Veteran was not stationed in Korea during the alleged fuel tank explosion.  A follow up letter was sent to the Veteran in November 2008 requesting details of a stressor that could be verified.  The Veteran responded with the same stressor previously reported although he noted that the incident occurred in the "Spring-Summer 1982-1983."  The RO JSRRC Coordinator concluded that the information required to verify the stressful events described by the Veteran was insufficient to send to JSRRC.  

On July 17, 2015, the Veteran reported to Dr. M. that he witnessed the explosion of a gas tank that killed several people.  He stated that he was startled by the loud "boom" of the explosion and immediately sought shelter, but did not learn that individuals, including a friend, were killed in the incident.  In May of 2016, the Veteran again provided an account of his stressor to the VA examiner, stating that he witnessed an explosion in Korea in 1982 during which he saw two people die.  

A review of the Veteran's service personnel records show that the Veteran received a commendation for assisting firefighters with a call for a fire from the explosion of a huge fuel storage tank that burned overnight in Korea.  However, there was no evidence that any deaths occurred or that the Veteran directly witnessed an explosion.  The record indicates that the Veteran responded to a call.  See Military Personnel Record, November 1983.

VA Medical Center records show that the Veteran has an extensive history of hospitalizations and varying psychiatric diagnoses including malingering/person feigning illness, PTSD, depressive disorder NOS, drug induced mood disorder, depressive disorder NEC, suicidal ideation, alcohol dependence, cocaine dependence, cannabis dependence, unspecified drug dependence, non-psychotic disorder NOS, other drug abuse unspecified, and severe recurrent depressive disorder.  (VAMC records 1996 - 2016).  

A VA clinical psychologist noted in July 2015 that the Veteran was noted to be "calling attention to the severity of his "PTSD" symptoms, inconsistent with behavioral observations, and reported a history of behaviors consistent with
deceitful/conning behavior.  This is noted to be consistent with a prior diagnosis of malingering."  (VAMC Mental Health note, 7/13/2015, Dr. J.R.F.)  

A VA psychiatrist note in April 2016 stated that the Veteran had a fixation with procuring benefits and a chronic suicide risk due to substance abuse.  The VA practitioner noted that the Veteran appeared to have a serious drug problem, but that he did not appear to be substantially disabled by any other psychiatric disorder and that the Veteran's reports of post traumatic symptoms "fall far below the clinical threshold felt to be disabling or that we frequently observe in combat veterans on this unit who are genuinely impaired."  The provider further stated that he previously treated the Veteran in 2013 under similar circumstances in which the Veteran presented with suicidal ideation on a crack binge after losing his job, and that at the time "he was fixated on getting disability," and that "it was determined he was largely malingering for gain of shelter and poorly compliant with psychiatric treatments."  (See Provider note, VA medical Center April 8, 2016, J.W.D.)

VA records show that PTSD was ruled out numerous times in July 2015, January 2014, January 2012, November 2011, and May 2016.  The Veteran was diagnosed with malingering/person feigning illness multiple times to include October 2013, February 2014, April 2016, and May 2016.  

The Veteran was provided a VA examination in May 2016 in order to determine the nature and etiology of the Veteran's psychiatric disorder.  In regard to the claimed stressor, the Veteran reported as follows:  "I was in an explosion in 1982.  I was maybe about 10-12 feet away.  I had a yobo.  If you know anything about Korea, it's a female you pay to stay with you.  Her dad died in this explosion.  He worked on the base."  "I was sitting there talking to him.  It was 315 American soldiers assigned to that base, but they were filling up a gas tank. We got through talking and he went back over to this one little part of it and that thing exploded.  It was just terrible.  I was there with him when it happened.  That thing burned for 16 hours."  The Veteran stated that another person was killed as well but he added, "I didn't know the other guy."  The VA examiner diagnosed the Veteran with cocaine use disorder and called the Veteran's credibility into question because of the discrepancy between the Veteran's account of the alleged in-service event which directly contradicted the military personnel records on file.  The examiner also noted a history of malingering documented throughout the Veteran's medical record.  Lastly, the examiner provided a response bias test specifically related to PTSD symptoms to assess the credibility of the Veteran's self-report, which showed inconsistent scores, that the examiner noted indicate exaggeration of symptomatology.  The examiner also noted that any other diagnosis other than cocaine use disorder would require speculation, as chronic cocaine abuse can cause irritability, restlessness, anxiety, and paranoia.  The examiner addressed the previous PTSD diagnoses made to include the 2003 diagnosis, which the examiner stated was based upon the Veteran's self-report about "the war."  The examiner provided a negative nexus opinion, as a thorough review of the record and extensive psychiatric examination showed no current diagnosis of a psychiatric disorder other than cocaine use disorder, which cannot be service connected on a direct basis, and is considered willful misconduct.  In regard to the April 2016 VA opinion the Veteran submitted in support of his claim, the VA examiner acknowledged that "[o]ne psychiatrist [Dr. C.V.] at the VA recently diagnosed PTSD; however, he appear[ed] to be in the minority and it [was] the opinion of this examiner that his diagnosis was in error as it was based on the Veteran's self-report without objective psychological testing and possibly without an extensive record review.  An extensive review of the records was conducted by the present examiner, and it was noted that multiple providers have evaluated the Veteran for PTSD and not given the diagnosis."

ANALYSIS

The first step in determining service connection for the Veteran's psychiatric disorder is to determine whether or not the Veteran has a current diagnosis.  While the Veteran was previously diagnosed with PTSD during the pendency of the appeal, PTSD was ruled out by the May 2016 VA examiner after thorough testing and a review of the Veteran's entire record.  The examiner further opined that the previous diagnoses of PTSD were based upon reliance on the Veteran's inaccurate self-reporting.  PTSD was also explicitly ruled out by VA providers in November 2011, January 2012, January 2014 and July 2015.  The Board is persuaded by the bases the VA examiner gave for discounting the credibility of the PTSD diagnosis by Dr. C.V.  Therefore, the most probative evidence of record based upon a thorough review of the Veteran's file shows that the Veteran does not have a current credible diagnosis of PTSD.

Moreover, there is no credible supporting evidence that the claimed in-service stressor actually occurred.  As stated above, the Veteran presented multiple inconsistent statements regarding the alleged origin of the disorder which contradict evidence in the Veteran's record.  The Board must determine whether lay evidence is credible, and factors such as possible bias, conflicting statements, and the absence of contemporaneous medical evidence may be weighed against the lay evidence of record.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed Cir. 2006); see Washington v. Nicholson, 19 Vet.App. 362, 367-68 (2005) (Board has duty to determine the credibility and probative weight of the evidence); Smith v. Derwinski, 1 Vet.App. 235, 237 (1991) ("Credibility is determined by the fact finder.").

Regarding issues of credibility, the Board notes that credibility can be affected by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor.  Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  The Board finds statements by the Veteran about witnessing (a) death(s) while in Korea during (March and June) 1982 to be facially implausible, as the Veteran was stationed in Germany at the time(s) of the alleged incident.  As stated above, the Veteran also told a VA provider that his stressor originated from "the war."  This is facially implausible because the Veteran was not in combat and did not serve during war time.  The Veteran's statements are also inconsistent with the evidence of record, as the Veteran reports that he directly witnessed an explosion, while his personnel records indicate that he received a call to assist firefighters with a fire that burned overnight when a huge fuel storage tank exploded.  

Furthermore, the fact that the Veteran also indicated to his August 2003 provider that his stressor originated from the war suggests that it is unlikely that the Veteran was merely suffering from a memory lapse regarding the time of the stressor, as the Veteran presented four markedly different factual recollections of his in-service stressor.  These varying reports show inconsistencies of statements made by the Veteran including the number of people dead and conflicting accounts of whether or not the deaths were directly witnessed.  The Veteran also has a documented history of malingering, which also impacts the weight of his credibility.  See provider notes, April 7, 2016 J.W.D., October 30, 2013 J.W.D., February 3 2014 M.M.D., and October 31, 2013 J.W.D.  Furthermore, the May 2016 VA examiner reported that the Veteran appeared to be exaggerating his symptoms, which psychological testing confirmed.   

As the current lay statements provided by the Veteran are implausible, inconsistent, and the Veteran has received multiple reports of malingering and a desire for monetary gain throughout his medical record, the Veteran's lay statements are not entitled to a finding of credibility.  To the extent the record reflects other various 
diagnoses including depressive disorders during the course of the appeal, because the Veteran does not have verified stressors or credible evidence of an in-service injury or occurrence, service connection for a psychiatric disorder based on such in-service events cannot be substantiated.  

As all three elements necessary for service connection have not been met, service connection for an acquired psychiatric disorder is not warranted. 
ORDER

Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder is denied. 



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


